Case 2:18-cv-01800-JLR-BAT Document 61-1 Filed 08/22/19 Page 1 of 1

 

 

 

 

 

 
    

 

2

3

4

5

6 _ UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

7 AT SEATTLE

8 || DANIEL JAY PEREZ,

9 Plaintiff, CASE NO, €18-1800-JLR
10 y. ORDER ADOPTING REPORT AND

RECOMMENDATION
11 || CALVIN COGBURN, et al.,
12 Defendants,
13 The Court, having reviewed the Report and Recommendation of the Honorable Brian A.
14 Tsuchida, United States Magistrate Judge, any objections or responses to that, and the remaining
15 record, finds and ORDERS as follows:
16 {1} The Court adopts the Report and Recommendation;
7 (2) Plaintiff's motion for preliminary injunction (Dkt. 50) is DENIED.
18 (3) The Clerk of Court is directed to send copies of this Order to plaintiff, counsel for
19 defendants, and to Judge Tsuchida.
oh

20 DATED this G _ day of Sg A. , 2019.
21
i) no A
73 JAMES L.RDBART =~

United Stated District Judge

ORDER ADOPTING REPORT AND
RECOMMENDATION - i

 

 
